Reversing.
The appellant was convicted of the offense of unlawfully manufacturing intoxicating liquor and has appealed.
Conceding without deciding the competency of the evidence discovered by the search warrant issued herein, we are unable to distinguish this case on its facts from the cases of Bartley v. Commonwealth, 215 Ky. 850, 287 S.W. 22, and Johnson v. Commonwealth, 210 Ky. 398, 276 S.W. 125, wherein we held that proof of the possession of the means for making liquor would not alone support a conviction for the unlawful manufacture of intoxicating liquor. The attorney general, with his usual candor and fairness, concedes the point. It results that the appellant's motion for a peremptory instruction should have been sustained.
The judgment, therefore, is reversed, with instructions to grant the appellant a new trial in conformity with this opinion. *Page 586